Case 1:19-mj-03258-AOR Document 1 Entered on FLSD Docket 08/07/2019 Page 1 of 4
Case 1:19-mj-03258-AOR Document 1 Entered on FLSD Docket 08/07/2019 Page 2 of 4
Case 1:19-mj-03258-AOR Document 1 Entered on FLSD Docket 08/07/2019 Page 3 of 4
 19-3258-MJ-OTAZO-REYES
     Case 1:19-mj-03258-AOR Document 1                                   Entered on FLSD Docket 08/07/2019 Page 4 of 4

        AO 4 '.! (�ev. 5/93) Warrant for Arrest                       lvN\9\B0
                                        United States District Court l(9g1c;ft
                                                  Southern District of Georgia                                         0O�!-O'tlt;-/CJL/'3 ---;;-
            UNITED STATES OF AMERICA
                                 V.                                                               WARRANT FOR ARREST
        Charles Russell Hefner
                                                                            CASE NUMBER:                    C r400-206




      To: The United States Marshal
      and any Authorized United States Officer

                 YOU ARE HEREBY COMMANDED to arrest                _C_h_ ar_l_ e _s _R_ u_ s_s_e l_l _H_e_fi_n _e r________            ______
                                                                                                            Name

      and bring him or her forthwith to the nearest Magistrate Judge to answer a(n)

      C83   Indictment     D    Lnformation       D   Complaint   D   Order ofCoun     D     Violation Notice          D    Probation Violation Petition


      charging him or her with (brief description of offense)
       Failur e to Pay Le gal C h ild Support Obligatio ns




      in violation of Title      18                       United States Code, Section(s)       228
                                 -      -             -

                                                                                  U.S. Magistrat e Judg e
                                                                                 Title of Issuing Officer

                                                                                 Augu st 14, 2000; Sava nnah, Ga.
                                                                                 Date and Location




      Bai I fixed at $                                                     by
                                                                                                            Name of Judicial Officer



                                                                       RETURN

       This warrant was received and executed with the arrest of the above named defendant at:


       DATE RECEIVED                       NAME AND TITLE OF ARRESTING OFFICER                  SIGNATURE OF ARRESTING OFFICER


       DATE OF ARREST


AS Rev 4/21/97
